Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 7, 8, 10-12, 14-16, 18 are pending in the instant application.
Allowable Subject Matter
Claims 7, 8, 10-12, 14-16, 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Amendments are noted and claim objections are withdrawn.  The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Jain et al. (US 2013/0083726) discloses RRC including small data payload (0076, fig. 6), Bangolae et al. (US 2015/0373733) discloses RRC message indicating connection establishment for small data (0062, fig. 2) but not after completion of the claimed ATTACH procedure, sending RRC (Radio Resource Control) connection setup complete message including both the small data and claimed third information.

Regarding independent Claim 7, the prior art fails to teach or suggest: a UE (User Equipment) configured to set first information indicating that the UE can support CIoT (Cellular Internet of Things) data transfer using a C-plane (Control plane) or a U-plane (User plane); and
an MME (Mobile Management Entity) configured to receive, from the UE, an ATTACH REQUEST message including the first information, and send, to the UE, an ATTACH ACCEPT message including second information indicating that the MME can support the CIoT data transfer using the C-plane or the U-plane,
wherein the UE is further configured to send, to a base station, after completion of an ATTACH procedure, an RRC (Radio Resource Control) connection setup complete message including small data and third information indicating that the UE can support the CIoT data transfer using the C-plane or the U-plane., in combination with the remaining limitations of the claim.

Regarding independent Claim 8, the prior art fails to teach or suggest: receive, from a UE (User Equipment) an ATTACH REQUEST message including first information indicating that the UE can support CIoT (Cellular Internet of Things) data transfer using a C-plane (Control plane) or a U-plane (User plane),
send, to the UE, an ATTACH ACCEPT message including second information indicating that the MME can support the CIoT data transfer using the C-plane or the U-plane, and
receive third information from a base station, the base station receiving, from the UE, after completion of an ATTACH procedure, an RRC (Radio Resource Control) connection setup complete message including small data and the third information indicating that the UE can support the CIoT data transfer using the C-plane or the U-plane., in combination with the remaining limitations of the claim.

Regarding independent Claim 10, the prior art fails to teach or suggest: set first information indicating that the UE can support CIoT (Cellular Internet of Things) data transfer using a C-plane (Control plane) or a U-plane (User plane);
send an ATTACH REQUEST message including the first information to an MME (Mobile Management Entity);
receive, from the MME, an ATTACH ACCEPT message including second information indicating that the MME can support the CIoT data transfer using the C- plane or the U-plane; and
send, to a base station, after completion of an ATTACH procedure, an RRC (Radio Resource Control) connection setup complete message including small data and third information indicating that the UE can support the CIoT data transfer using the C-plane or the U-plane., in combination with the remaining limitations of the claim.

Regarding independent Claim 11, the prior art fails to teach or suggest: setting, by the UE, first information indicating that the UE can support CIoT (Cellular Internet of Things) data transfer using a C-plane (Control plane) or a U-plane (User plane);
receiving, by the MME from the UE, an ATTACH REQUEST message including the first information;
sending, by the MME to the UE, an ATTACH ACCEPT message, including second information indicating that the MME can support the CIoT data transfer using the C-plane or the U-plane; and
sending, by the UE to a base station, after completion of an ATTACH procedure, an RRC (Radio Resource Control) connection setup complete message including small data and third information indicating that the UE can support the CIoT data transfer using the C-plane or the U-plane., in combination with the remaining limitations of the claim.

Regarding independent Claim 12, the prior art fails to teach or suggest: receiving an ATTACH REQUEST message, including first information indicating that a UE (User Equipment) can support CIoT (Cellular Internet of Things) data transfer using a C- plane (Control plane) or a U-plane (User plane);
sending, to the UE, an ATTACH ACCEPT message including second information indicating that the MME can support the CIoT data transfer using the C-plane or the U-plane; and
receiving third information from a base station, the base station receiving, from the UE, after completion of an ATTACH procedure, an RRC (Radio Resource Control) connection setup complete message including small data and the third information indicating that the UE can support the CIoT data transfer using the C-plane or the U-plane., in combination with the remaining limitations of the claim.

 14, the prior art fails to teach or suggest: setting first information indicating that the UE can support CIoT (Cellular Internet of Things) data transfer using a C-plane (Control plane) or a U-plane (User plane);
sending an ATTACH REQUEST message including the first information to an MME (Mobility Management Entity);
receiving, from the MME, an ATTACH ACCEPT message, including second information indicating that the MME can support the CIoT data transfer using the C-plane or the U-plane; and
sending, to a base station, after completion of an ATTACH procedure, an RRC (Radio Resource Control) connection setup complete message including small data and third information indicating that the UE can support the CloT data transfer using the C-plane or the U-plane., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Siren Wei/
Patent Examiner
Art Unit 2467